Beck, Ch. J.
Following Sherman v. The Western Stage Co., 22 Iowa, 556, and S. C., 24 id. 515, we hold that the suit is barred by Revision, section 2740, which provides that actions for injuries to the person cannot be brought after two years from the time the cause thereof accrued. The ruling of the district court was, therefore, correct. This view is fully sustained by the language of the statute and gives it a literal interpretation.
Were the point res nova I should be inclined to a different view and conclusion, holding that the limitation does not apply to actions upon contracts when the breach alleged results in personal injuries, but only to such actions as are prosecuted to recover for causes of action not founded, in any sense, upon a contract, as for assaults and trespasses to the person, etc. &s the question is res adgudioata and I am required to follow the the decisions settling the rule announced, it becomes unnecessary to point out the grounds of my opinion. The case above cited was decided on facts substantially the same, so far as the point under consideration is concerned, as those upon which the question arises in this case. The defendant in that case was a carrier of persons, and the action was based *500upon the breach of a contract to transfer the person whose life was lost through the fault of the carrier’s servants. In this ease defendant is sued on a contract, and the breach alleged is the negligence of its servants in violation of the contract, whereby plaintiff was injured. Begarding. the point before us as having been decided in the cases cited, under the rule stare deeisis, I unite with my brothers in holding that the judgment of the district court must be
Affirmed.